Name: Commission Regulation (EEC) No 3838/92 of 28 December 1992 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1993
 Type: Regulation
 Subject Matter: Europe;  agricultural activity;  trade policy
 Date Published: nan

 Official Journal of the European Communities 31 . 12. 92No L 387/68 COMMISSION REGULATION (EEC) No 3838/92 of 28 December 1992 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products listed in Annex XXII to the Act of Accession and imported into Portugal concerning the target ceilings for the year 1993 THE COMMISSION OF THE EUROPEAN COMMUNITIES, progress in relation to traditional trade flows so as to ensure a harmonious and gradual opening-up of the market ; whereas, to that end, the target ceilings for orna ­ mental plants, roses, carnations and Asparagus plumosus and those for rose bushes should be increased for 1993 :Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 251 ( 1 ) and (2) thereof, Whereas, in view of experience gained during the seven years of application of those arrangements, provision should be made, in order to ensure stability on the Portu ­ guese market, for a seasonal break-down of the ceilings for certain of those products and for their adjustment to seasonal variations in Portuguese production ; Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Whereas Council Regulation (EEC) No 3792/85 (3), as last amended by Regulation (EEC) No 3296/88 , lays down the arrangements applying to trade in agricultural products between Spain and Portugal ; whereas in view of Article 5 (2), the abovementioned arrangements also apply to the products concerned originating from Spain, as of 1 January 1991 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88 , lays down detailed rules for the application of the supplementary trade mechanism : Regulation (EEC) No 643/86 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The target ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1993 shall be as set out in the Annex hereto.' : Whereas Commission Regulation (EEC) No 643/86 (5), as last amended by Regulation (EEC) No 3635/91 (% fixes in particular the target ceilings provided for in Article 251 (1 ) of the Act of Accession for certain floricultural products falling within CN codes 0602, 0603 and 0604 for the year 1992 ; 2. the Annex is replaced by the Annex hereto. Whereas, in accordance with Article 251 (2) of the Act of Accession, the target ceilings must reflect a certain Article 2 (') OJ No L 55, 1 . 3 . 1986, p. 106. 0 OJ No L 293, 27. 10. 1988, p. 7. (3) OJ No L 367, 31 . 12. 1985, p. 7. (&lt;) OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 60, 1 . 3 . 1986, p. 39 . M OJ No L 344, 14. 12. 1991 , p. 47. This Regulation shall enter into force on 1 January 1993 . 31 . 12. 92 Official Journal of the European Communities No L 387/69 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission No L 387/70 Official Journal of the European Communities 31 . 12. 92 ANNEX Target ceilings for the period 1 January to 31 December 1993 as provided for in Article 251 of the Act of Accession CN code Description Target ceiling units tonnes Other live plants (including their roots), cuttings and slips ; mushroom spawn : Target ceiling : 0602 40 90   Roses, grafted 1 250 000  Indoor plants :  Other : * 2 938 0602 99 91  Flowering plants with buds or flowers, ex ­ cluding cacti 0602 99 99  Other Of which :  From 1 January to 30 June 1 250  From 1 July to 31 December 1 688 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared Target ceiling : 0603 10 11 Roses, fresh 1 375 000 and 0603 10 51 0603 10 13 Carnations, fresh 13 937 500 and 0603 10 53 Of which : from 1 June to 31 October : 0603 10 11 Roses 462 500 0603 10 53 Carnations 4 650 000 Foliage, branches and other parts of plants, without flower or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared ex 0604 91 90 Asparagus plumosus 4,25